Title: From George Washington to Major General Alexander McDougall, 3 May 1779
From: Washington, George
To: McDougall, Alexander



        Dr Sir.
Head Quarters Middlebrook 3d[–4] May 1779.

I duly received your favors of the 28th and 30th ultimo.
Under the circumstances you mention I think it will be best to retain the masons, till you have completed the works, at which you mean to employ them; when they may be returned to their corps.
The moment Gen: Parsons’ brigade arrives, or any part of it comprehending a regiment; you will immediately detach a regiment from General Poors, to Eastown, by the shortest route; and with the usual baggage &c. as before directed. He will receive orders at Eastown.
Since my last of the 28th Ultimo, my advices from New-York, add nothing decisive on the subject of the embarkation of the nine regiments. I am at a loss how to consider the intelligence, as it seems blended both as to time and description with the enemy’s incursion to Monmouth County. Your information, however agreeing with mine as to the embarkation, would direct our belief that way. But as it is a matter of consequence to be well ascertained of the fact—to know how many regiments are designed for embarkation—whether actually on board—when to sail—or if they have already sailed; I would therefore beg your earliest attention to this subject; and the speediest communication of the result of your enquiries. With great regard I am Dr sir, your most obedient and humble servt
Go: Washington4th May
P.S. Since writing the above I have received the following intelligence from Gen: Maxwell dated Elizabeth Town the 3d Int.—”I have information that I think may be depended on, that four Regiments were embarked on board vessels about three days ago, and it was thought very probable, more would embark in a day or two, but no certainty of it.” “A fleet yesterday (he adds) fell down to the Hook. I neither know their number nor destination.”
I am this moment handed your letter of the 1st of May, which I have only time to acknowlege.
